United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10720
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLINTON JENNINGS, also known as Blacc Gato, also known as
Gato,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CR-228-3
                       --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Clinton Jennings

raises arguments that are foreclosed by United States v. Burns,

433 F.3d 442, 450-51 (5th Cir. 2005), which held that an

otherwise valid appeal waiver is not rendered invalid, or

inapplicable to an appeal seeking to raise an error pursuant to

United States v. Booker, 543 U.S. 220 (2005), merely because the

waiver was made before Booker.   Jennings also raises arguments

that are foreclosed by United States v. Austin, 432 F.3d 598,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10720
                               -2-

599-600 (5th Cir. 2005), which held that the application of

Booker’s remedial opinion to a sentencing hearing where the

underlying offense was committed pre-Booker does not violate

constitutional due process or ex post facto requirements.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.